DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claim 6 is objected to because of the following informalities:  Claim 6 which states “field-effect transistors” should correctly be --- field-effect transistor---. Note that “the second transistor” is appear to be a single transistor. Appropriate correction is required.

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin et al. (hereinafter, Jin) ( US 7099646 B1, of record).
Regarding claim 1, Jin (Fig. 2) discloses an apparatus, comprising: a first resistor (R1); a ground terminal; a voltage supply terminal (e.g. terminal 273) a bipolar junction transistor “BJT” (255) having a base terminal, a first current terminal (e.g. collector), and a second current terminal (emitter); a second transistor (205) having a control terminal (e.g. base), a third current terminal (e.g. collector), and a fourth current terminal (e.g. emitter), the third current terminal coupled to the second current terminal, and the fourth current terminal coupled to the first resistor; a second resistor (R3) coupled to the control terminal; an inductor (225) coupled between the first resistor (R1) and the ground terminal; and a third resistor (see load 271 and column 14, lines 49-51, “two load resistors, such as loads 271”).
Regarding claim 2, wherein the control terminal is a first control terminal, the BJT is a first BJT, the base terminal is a first base terminal, and the apparatus further comprises: a third transistor (207) having a second control terminal (e.g. base), a fifth current terminal (collector), and a sixth current terminal (emitter); and a second BJT (259) having a second base terminal, a seventh current terminal (collector) coupled to the first current terminal, and an eighth current terminal (emitter) coupled to the fifth current terminal.
Regarding claim 3, a third resistor (R4) coupled to the second control terminal; and a fourth resistor (R2) coupled to the sixth current terminal.

Allowable Subject Matter

Claims 4 & 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 4 calls for among others, further comprising a second inductor coupled between the fourth resistor and the ground terminal.
Claim 6 calls for among others, wherein the second transistor is a field effective transistor.

Claims 7-16, 21 & 23-24 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Claims 7-16 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "an inductor coupled between the second current terminal and the ground terminal; a first resistor coupled to the control terminal; an inductor coupled between the second current terminal and the ground terminal; and a second resistor coupled between the current terminal of the transistor and the voltage supply, in which the first resistor and the inductor  are configured to reduce a compression of the current source when the input voltage approaches a threshold voltage, including by regulating a voltage swing of the first current terminal and of the second current terminal when the input voltage is swinging” 
Claims 21 & 23-24 are allowable over the prior art of record. The prior art of record, considered individually or in combination, fails to fairly teach or suggest the claim circuit including, among other limitation and unobvious limitations of "a first inductor coupled between the first resistor and the ground terminal; and a second inductor coupled between the third resistor and the ground terminal; and  a fifth resistor…..the voltage supply terminal" structurally and functionally interconnected with other limitation in the manner as cited in the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments

Applicant’s arguments with respect to claims 1-4, 6-16, 21, & 23-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHIEM D NGUYEN whose telephone number is (571)270-3941. The examiner can normally be reached Mon-Fri 8:00 AM-5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KHIEM D NGUYEN/Examiner, Art Unit 2843      

/KHANH V NGUYEN/Primary Examiner, Art Unit 2843